DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Amendment
The amendment filed June 2nd, 2022 has been entered. Claims 1-10 and 12 remain pending. Claim 11 is canceled. Claims 1-10 have been amended. Claims 13-16 is newly added.

Claim Rejections - 35 USC § 112(b)
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 recite the limitations “An aircraft”, “at least a component part”, “thermal de-icing means”, “a multi-layer panel”, “an external sheet metal”, “an aerodynamic surface”, “an internal layer”, “a single piece comprising a trabecular core”, “cellular structure”, “a single body”, “a structural function”, “a deicing duct”, “at least one tube”, “a slot”, and “an engine compressor”. Since, as presented, claim 14 depends on claim 13, it is unclear if these are referring to the same components/elements, or separate, additional components/elements sharing the same language. Therefore, the claims are vague and indefinite.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al. (US 2005/0023412 A1) in view of Cole (US 4,752,049).

Regarding claim 1, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate or prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021]) of said part made in a single piece with the multi-layer panel core (Figs. 3A-3B shows a multi-layer core comprising 144, 146, and 148) in a single body (“The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021], described as a single body of the nacelle), and at least one tube (Figs. 3A-3B, “conduits”, 130 & 146) for spreading through a slot (Fig. 3A-3B, “passage”, 140).
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct.
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the engine core or an electrical heating element, which is applied to the nacelle inlet to melt or evaporate ice build-up on the external surfaces thereof”, Para. [0002]). Additionally, in an alternative embodiment (Fig. 5), Baptist further teaches the single body (Fig. 5, “nacelle” 310 described and shown as a single body of the nacelle) which provides a structural function for said thermal deicing means and also functions as a deicing duct (“In a fifth embodiment of the present invention, depicted in FIG. 5, the nacelle 310 comprises an inlet lip 328 with a cast inlet lip leading edge wall 364 having a plurality of internal annular conduits 330, extending throughout the full circumference of the inlet lip 328 within the leading edge wall 364. Each of the plurality of conduits 330 defines an annular oil passage 340 therewithin, thereby providing a plurality of discrete oil passages for the circulation of engine oil therethrough. At least an oil inlet conduit 346 is provided to permit input of hot engine oil into the multiple annular oil passages 340, and a similar oil outlet conduit (not shown) is also provided.”, Para. [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct, as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Baptist does not expressly disclose having a cellular structure.
However, in an analogous aircraft de-icing art, Cole teaches having a cellular structure (Figs. 5-9; Claims 1 and 7: “an aft section having a forward portion connecting to the nose section and a rear portion, said aft section having an upper surface portion extending from the front portion to a trailing edge at the rear portion and also having a lower surface portion, said aft section defining a heat exchange passageway means having a forward inlet to receive anti-icing air from said chamber and a rear trailing edge outlet positioned at said trailing edge and opening in a rearward direction from said trailing edge so as to discharge said anti-icing air along a path having a substantial rearward alignment component generally parallel with the upper surface portion of the aft section adjacent to the trailing edge of the leading edge member, said aft section comprising a lower structural section which is adjacent to and extends along said lower surface portion and which comprises a cellular structure to provide structural support at said lower surface portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include having a cellular structure, as taught by Cole, “to provide structural support” (Cole, Claims 1 and 7) for the portions which form the conduit/channel for the de-icing fluid. 

Regarding claim 2, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a fixed or extensible leading edge of a wing (1, 2, 3) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
Further, Cole teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a fixed or extensible leading edge of a wing (1, 2, 3) (Figs. 1-4 and 10, “wing” 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the anti-icing system in a fixed or extensible leading edge of a wing, as taught by Baptist and Cole, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 3, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a leading edge of a stabilizer (4) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the anti-icing system in a leading edge of a stabilizer, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a leading edge of a drift (5) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the anti-icing system in a leading edge of a drift, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 5, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized by the fact that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a winglet (6) (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the anti-icing system in a winglet, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 6, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a top surface or back (7) of a wing (“However, it is to be understood that such a system could also be employed within the exposed leading edges of other aircraft surfaces, such as aircraft airfoils including wing leading edge for example, in order to prevent ice build up thereon and in order to cool engine oil”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the anti-icing system in a top surface or back (7) of a wing, since it has been held that rearranging parts of an invention, such as employing a system with another leading edge surface of an aircraft, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Baptist teaches characterized in that said part (1, 2, 3, 4, 5, 6, 7, 8) comprises a portion of an engine group (8) of said aircraft (A) (Fig. 1, “aircraft power plant”, 14).

Regarding claim 8, Baptist as modified by Cole teaches the aircraft according to claim 7. Further, Baptist teaches characterized in that said portion comprises a nacelle of said engine group (8) (Fig. 1, “nacelle”, 10).

Regarding claim 9, Baptist as modified by Cole teaches the aircraft according to claim 7. Further, Baptist teaches characterized in that said portion comprises a leading edge of an air intake (9) of said engine group (8) (Fig. 1, “inlet lip”, 28).

Regarding claim 10, Baptist as modified by Cole teaches the aircraft according to claim 7. Further, Baptist teaches characterized in that said portion comprises a fan (10) of said engine group (8) (Fig. 1, “fan”, 16).

Regarding claim 12, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate and prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021]) of said part made in a single piece with the multi-layer panel core (Figs. 3A-3B shows a multi-layer core comprising 144, 146, and 148) in a single body (“The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021], described as a single body of the nacelle), and at least one tube (Figs. 3A-3B, “conduits”, 130 & 146) for spreading through a slot (Fig. 3A-3B, “passage”, 140).
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct.
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the engine core or an electrical heating element, which is applied to the nacelle inlet to melt or evaporate ice build-up on the external surfaces thereof”, Para. [0002]). Additionally, in an alternative embodiment (Fig. 5), Baptist further teaches the single body (Fig. 5, “nacelle” 310 described and shown as a single body of the nacelle) which provides a structural function for said thermal deicing means and also functions as a deicing duct (“In a fifth embodiment of the present invention, depicted in FIG. 5, the nacelle 310 comprises an inlet lip 328 with a cast inlet lip leading edge wall 364 having a plurality of internal annular conduits 330, extending throughout the full circumference of the inlet lip 328 within the leading edge wall 364. Each of the plurality of conduits 330 defines an annular oil passage 340 therewithin, thereby providing a plurality of discrete oil passages for the circulation of engine oil therethrough. At least an oil inlet conduit 346 is provided to permit input of hot engine oil into the multiple annular oil passages 340, and a similar oil outlet conduit (not shown) is also provided.”, Para. [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct, as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Baptist does not expressly disclose having a cellular structure.
However, in an analogous aircraft de-icing art, Cole teaches having a cellular structure (Figs. 5-9; Claims 1 and 7: “an aft section having a forward portion connecting to the nose section and a rear portion, said aft section having an upper surface portion extending from the front portion to a trailing edge at the rear portion and also having a lower surface portion, said aft section defining a heat exchange passageway means having a forward inlet to receive anti-icing air from said chamber and a rear trailing edge outlet positioned at said trailing edge and opening in a rearward direction from said trailing edge so as to discharge said anti-icing air along a path having a substantial rearward alignment component generally parallel with the upper surface portion of the aft section adjacent to the trailing edge of the leading edge member, said aft section comprising a lower structural section which is adjacent to and extends along said lower surface portion and which comprises a cellular structure to provide structural support at said lower surface portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include having a cellular structure, as taught by Cole, “to provide structural support” (Cole, Claims 1 and 7) for the portions which form the conduit/channel for the de-icing fluid.

Regarding claim 15, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Cole teaches characterized in that said trabecular core comprises an open cell non-stochastic cellular structure (Fig. 6 shows cellular structure as non-stochastic and open U shapes; “Positioned above the honeycomb section 70 is a corrugated section 76 which in transverse section comprises a plurality of innerconnecting U-shaped members. The corrugated section 76 thus defines a plurality of longitudinally extending passageways 78.”, Col. 7, Lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole characterized in that said trabecular core comprises an open cell non-stochastic cellular structure, as further taught by Cole, it would have been an obvious matter of design choice to make the different portions of the cellular structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 16, Baptist as modified by Cole teaches the aircraft according to claim 1. Further, Cole teaches characterized in that said trabecular core comprises a closed cell non-stochastic cellular structure (Fig. 9 shows cellular structure as non-stochastic and closed square shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole characterized in that said trabecular core comprises a closed cell non-stochastic cellular structure, as further taught by Cole, it would have been an obvious matter of design choice to make the different portions of the cellular structure of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al. (US 2005/0023412 A1) in view of Cole (US 4,752,049) and Rudolph et al. (US 5,114,100).

Regarding claim 13, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate and prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021]) of said part made in a single piece with the multi-layer panel core (Figs. 3A-3B shows a multi-layer core comprising 144, 146, and 148) in a single body (“The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021], described as a single body of the nacelle), and at least one tube (Figs. 3A-3B, “conduits”, 130 & 146) for spreading through a slot (Fig. 3A-3B, “passage”, 140).
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct.
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the engine core or an electrical heating element, which is applied to the nacelle inlet to melt or evaporate ice build-up on the external surfaces thereof”, Para. [0002]). Additionally, in an alternative embodiment (Fig. 5), Baptist further teaches the single body (Fig. 5, “nacelle” 310 described and shown as a single body of the nacelle) which provides a structural function for said thermal deicing means and also functions as a deicing duct (“In a fifth embodiment of the present invention, depicted in FIG. 5, the nacelle 310 comprises an inlet lip 328 with a cast inlet lip leading edge wall 364 having a plurality of internal annular conduits 330, extending throughout the full circumference of the inlet lip 328 within the leading edge wall 364. Each of the plurality of conduits 330 defines an annular oil passage 340 therewithin, thereby providing a plurality of discrete oil passages for the circulation of engine oil therethrough. At least an oil inlet conduit 346 is provided to permit input of hot engine oil into the multiple annular oil passages 340, and a similar oil outlet conduit (not shown) is also provided.”, Para. [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct, as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Baptist does not expressly disclose having a cellular structure.
However, in an analogous aircraft de-icing art, Cole teaches having a cellular structure (Figs. 5-9; Claims 1 and 7: “an aft section having a forward portion connecting to the nose section and a rear portion, said aft section having an upper surface portion extending from the front portion to a trailing edge at the rear portion and also having a lower surface portion, said aft section defining a heat exchange passageway means having a forward inlet to receive anti-icing air from said chamber and a rear trailing edge outlet positioned at said trailing edge and opening in a rearward direction from said trailing edge so as to discharge said anti-icing air along a path having a substantial rearward alignment component generally parallel with the upper surface portion of the aft section adjacent to the trailing edge of the leading edge member, said aft section comprising a lower structural section which is adjacent to and extends along said lower surface portion and which comprises a cellular structure to provide structural support at said lower surface portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include having a cellular structure, as taught by Cole, “to provide structural support” (Cole, Claims 1 and 7) for the portions which form the conduit/channel for the de-icing fluid.
Baptist as modified by Cole does not expressly disclose the cellular structure comprising aluminum or titanium alloys.
However, in an anlagous aircraft de-icing art, Rudolph teaches comprising aluminum or titanium alloys (“The outer skin 30 is a perforated skin (desirably made of titanium) having a plurality of small openings 37 extending over substantially the entire skin area where boundary layer control and/or anti-icing is to take place.”, Col. 7, Lines 4-8; “For the second, third and fourth embodiment the supply temperature could be raised to say 350.degree. F. for aluminum leading edge skin and to 400.degree. F. (fire safety limit, not structural limit) for titanium leading edge skin.”, Col. 15, Lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist as modified by Cole to further include the cellular structure comprising aluminum or titanium alloys, as taught by Rudolph, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for aircraft de-icing surfaces to withstand high de-icing fluid temperatures, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 14, Baptist as modified by Cole and Rudolph teaches an aircraft according to claim 13 (see claim 13 above). Further, Baptist teaches an aircraft (Fig. 1; “aircraft”, Para. [0001]) comprising at least a component part (Fig. 3A-3B, “nacelle”, 110) provided with thermal de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) suitable to eliminate and prevent the formation of ice on said component part (“the advantage of casting the conduit 130 defining the oil passage 140 within the inlet lip 128 as depicted in FIG. 3a is that the shape and features of the oil passage 140 can be specifically selected and optimized to suit the particular anti-icing requirements for the intended application of the nacelle 110”, Para. [0023]), characterized in that said de-icing means are directly integrated in the structure of said part (“Further, by casting the entire inlet lip 128 of the nacelle 110, the structure and the integrally defined passages”, Para. [0023]), characterized in that said de-icing means (Figs. 3A-3B, “conduit”, 130 & 146) substantially comprise an external sheet metal (Fig. 1, “outer surface”, 31; “The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021]) of said part made in a single piece with the multi-layer panel core (Figs. 3A-3B shows a multi-layer core comprising 144, 146, and 148) in a single body (“The inner and outer surfaces 33 and 31 are preferably sheet metal skins integrally joined at the upstream ends thereof with an annular sheet metal lip 36 having a substantially C-shaped cross-section”, Para. [0021], described as a single body of the nacelle), and at least one tube (Figs. 3A-3B, “conduits”, 130 & 146) for spreading through a slot (Fig. 3A-3B, “passage”, 140).
Baptist does not expressly disclose the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct.
However, Baptist further teaches this is a known alternative: “Engine inlet anti-icing systems are also used and commonly employ a thermal source, such as hot air bled from the engine core or an electrical heating element, which is applied to the nacelle inlet to melt or evaporate ice build-up on the external surfaces thereof”, Para. [0002]). Additionally, in an alternative embodiment (Fig. 5), Baptist further teaches the single body (Fig. 5, “nacelle” 310 described and shown as a single body of the nacelle) which provides a structural function for said thermal deicing means and also functions as a deicing duct (“In a fifth embodiment of the present invention, depicted in FIG. 5, the nacelle 310 comprises an inlet lip 328 with a cast inlet lip leading edge wall 364 having a plurality of internal annular conduits 330, extending throughout the full circumference of the inlet lip 328 within the leading edge wall 364. Each of the plurality of conduits 330 defines an annular oil passage 340 therewithin, thereby providing a plurality of discrete oil passages for the circulation of engine oil therethrough. At least an oil inlet conduit 346 is provided to permit input of hot engine oil into the multiple annular oil passages 340, and a similar oil outlet conduit (not shown) is also provided.”, Para. [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include the hot air bled from an engine compressor (8) of said aircraft (A); the single body which provides a structural function for said thermal deicing means and also functions as a deicing duct, as further taught by Baptist, as these two fluids, hot air and hot oil, were art-recognized equivalents for fluids capable of de-icing or anti-icing in these systems. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Baptist does not expressly disclose having a non-stochastic cellular structure.
However, in an analogous aircraft de-icing art, Cole teaches having a non-stochastic cellular structure (Figs. 5-9; Claims 1 and 7: “an aft section having a forward portion connecting to the nose section and a rear portion, said aft section having an upper surface portion extending from the front portion to a trailing edge at the rear portion and also having a lower surface portion, said aft section defining a heat exchange passageway means having a forward inlet to receive anti-icing air from said chamber and a rear trailing edge outlet positioned at said trailing edge and opening in a rearward direction from said trailing edge so as to discharge said anti-icing air along a path having a substantial rearward alignment component generally parallel with the upper surface portion of the aft section adjacent to the trailing edge of the leading edge member, said aft section comprising a lower structural section which is adjacent to and extends along said lower surface portion and which comprises a cellular structure to provide structural support at said lower surface portion”; Fig. 6 shows cellular structure as non-stochastic and open U shapes; “Positioned above the honeycomb section 70 is a corrugated section 76 which in transverse section comprises a plurality of innerconnecting U-shaped members. The corrugated section 76 thus defines a plurality of longitudinally extending passageways 78.”, Col. 7, Lines 6-11; Fig. 9 shows cellular structure as non-stochastic and closed square shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Baptist to further include having a non-stochastic cellular structure, as taught by Cole, “to provide structural support” (Cole, Claims 1 and 7) for the portions which form the conduit/channel for the de-icing fluid.
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are
moot because the new ground of rejection for the amended limitations relies upon Cole (US 4,752,049) and Rudolph et al. (US 5,114,100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647